Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, drawn to an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base material; wherein the optical filter satisfies requirements (a) to (c); and including further specifics wherein the optical filter further satisfies the following requirement (d): an average value of transmittances measured in the perpendicular direction to the optical filter in the wavelength region of 701 to 750 nm is not more than 15%.
Group II, claim(s) 3 and 5, drawn to an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base material; wherein the optical filter satisfies requirements (a) to (c); and including further specifics wherein a wavelength (Xc), at which a transmittance measured in the perpendicular direction to the optical filter in the light passband (Za) is maximum, is in the range of 780 to 1000 nm.
Group III, claim(s) 4, drawn to an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base material; wherein the optical filter satisfies requirements (a) to (c); and including further specifics wherein the optical filter further satisfies the following requirement (e): a maximum transmittance measured in the perpendicular direction to the optical filter in the light passband (Za) is not less than 75%, and an absolute value |Xd-Xe| of a difference between a wavelength (Xd) on the shortest wavelength side, at which a transmittance measured in the perpendicular direction to the optical filter in the light passband (Za) is 70%, and a wavelength (Xe) on the shortest wavelength side, at which a transmittance measured in the perpendicular direction to the optical filter in the wavelength region of not less than 720 nm is 30%, is not more than 30 nm.
Group IV, claim(s) 6-9, drawn to an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base including further specifics of the thickness of the optical filter, the material selection of the compound (Z), or the material selection of the resin for forming the resin layer.
Group V, claim(s) 10 and 12-14, drawn to an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base material; wherein the optical filter satisfies requirements (a) to (c); and including further specifics wherein the base material (i) comprises a resin substrate (ii) containing the compound (Z).
Group VI, claim(s) 11 and 15-16, drawn to an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base material; wherein the optical filter satisfies requirements (a) to (c); and including further specifics wherein the base material (i) further contains a compound (S) having an absorption maximum in the wavelength region of 350 to 699 nm; or wherein the base material (i) contains a compound (S-a) having an absorption maximum in the wavelength region of 350 to 500 nm, a compound (S-b) having an absorption maximum in the wavelength region of 501 to 600 nm and a compound (S-c) having an absorption maximum in the wavelength region of 601 to 699 nm.
Group VII, claim(s) 17-20, drawn to an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base including further specifics wherein the optical filter has a light stopband (Zb) in a region on a longer wavelength side than the light passband (Za), and the minimum transmittance (Te) measured in the perpendicular direction to the optical filter in the light stopband (Zb) is not more than 10%.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature(s) of claim 1 including an optical filter including a base material comprising a resin layer containing a compound (Z) having an absorption maximum in a wavelength region of 700 to 930 nm; a dielectric multilayer film formed on the base material; wherein the optical filter satisfies requirements (a) to (c), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2012-137728 A (paras [0023]-[0024], [0029]-[0031], [0063]-[0066], [0077]-[0078], [0081]-[0101]; figs 6-7, 11-13, 15 and 17) and/or US 2012/0145901 A1 (paras [0048]-[0049], [0054]-[0056], [0089]-[0092], [0103]-[0104], [0107]-[0124]; figs 6-7, 11-13, 15 and 17), both of record, as set forth in the International Search Report issued on August 1, 2017 in PCT/JP2017/020632 and cited by Applicant in the 3/4/2019 Information Disclosure Statement.
Furthermore, for each of Groups I-VII, each of the listed groups has special technical features not required for the other groups. The special technical features exclusive to each group are listed above in the listing of the groups.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since foreign applicants generally want the restriction in writing.
Claim 1 link(s) Groups I-VII.  The lack of unity requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the lack of unity requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
It is noted that claims 21 and 22 will be examined with the election of any of Groups I-VII.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872